Citation Nr: 1234027	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  04-03 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected lumbosacral strain, including a rating higher than 10 percent prior to September 5, 2007, and a rating higher than 20 percent for the period thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued a 10 percent evaluation for service-connected lumbosacral strain and denied the Veteran's application to reopen a claim of entitlement to service connection for lumbar disc bulge of L5-S1 and spinal stenosis.  The Veteran filed a notice of disagreement with this decision in January 2003, and the RO issued a statement of the case dated in February 2004.  The Veteran subsequently filed his substantive appeal in February 2004 via VA Form 9.

On the Veteran's substantive appeal, he requested the opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  In April 2009, however, he withdrew this request and has not since requested another opportunity to testify.  Accordingly, the Board finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  See 38 C.F.R. § 20.704.

In December 2009 and May 2011 the issue of entitlement to a higher evaluation for lumbosacral strain was remanded for further development.  In the May 2011 decision, the Board denied the Veteran's application to reopen his claim of service connection for lumbar disc bulge.

In September 2011, the RO increased the evaluation of the Veteran's lumbosacral strain to 20 percent disabling effective September 5, 2007.

Here, the Board notes that the rating claim at issue in this case remains in controversy because the staged ratings remain less than the maximum available benefits awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that the Veteran's claims file contains a notice letter dated May 2002 indicating that the Veteran is in receipt of disability benefits from the Social Security Administration from January 2001.  The Veteran's claims file, however, does not contain records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

The Board also notes that the Veteran has received treatment with the VA.  Updated records from the VA should be obtained and associated with the Veteran's claims file and the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Finally, the Board notes that the Veteran has recently, in July 2011, been afforded a VA examination in connection with his claim.  In this examination, the examiner noted that there was radiation of pain to the left heel and right knee.  A CT scan in December 2004 also noted pain down the left leg with burning pain in the left foot.  The neurological examination appeared to be normal, and the examiner did not diagnose radiculopathy related to his service-connected low back disability.  However, in light of the noted radiation of pain, an addendum opinion should be sought clarifying whether or not that Veteran has left or right lower extremity radiculopathy related to his service-connected lumbosacral strain.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from the VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2. Contact SSA and request the Veteran's complete file, including copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.  

3. After all available treatment records have been associated with the claims file, request that the July 2011 VA examiner review the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  All necessary tests and studies should be conducted, including any additional testing or diagnostic studies deemed necessary.  The examiner should respond to the following questions:

Does the Veteran have left or right lower extremity radiculopathy that is caused by his service-connected lumbosacral strain?  If so, describe the manifestations of the lower extremity radiculopathy and opine whether the radiculopathy best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis. 

A rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

If the July 2011 VA examiner is not available, schedule the Veteran for another VA examination.  

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


